Citation Nr: 0329635	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  00-18 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from October 1945 to August 1946.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 1999 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 2001, the appellant testified at a 
video conference hearing before the undersigned.  A 
transcript of that hearing is of record.  In July 2001, the 
Board remanded the case to the RO for additional development.

Although the appellant, in essence, requested an additional 
Board hearing in a VA Form 9 received in February 2002, the 
Board finds she has been provided a hearing in this matter 
(based on a previous VA Form 9 request) and has not provided 
any reason why another hearing is warranted.  In January 
2001, she accepted a video conference hearing on the appeal 
and acknowledged that this hearing was the only Board hearing 
to which she was entitled.  The Board further finds the 
appellant is not prejudiced by the following decision because 
the record indicates all pertinent facts have been adequately 
developed and because the appellant's accredited 
representative submitted a brief in support of the appeal in 
October 2003.

In addition, the Board's July 2001 remand instructed the RO 
to adjudicate the issues of entitlement to service connection 
for bladder cancer and chronic obstructive pulmonary disease 
(COPD) secondary to nicotine dependence for accrued benefits 
purposes.  These matters were addressed in a November 2001 
rating decision and in a July 2003 statement of the case; 
however, the appeal was not perfected.  Therefore, the issue 
listed on the title page of this decision is the only 
remaining matter for appellate review.


FINDINGS OF FACT

1.  The veteran died in April 1999 at the age of 71; 
ventricular fibrillation was certified as the immediate cause 
of death, with an underlying cause of COPD.  

2.  The veteran's cause of death was not incurred in or 
aggravated by active service; a service-connected disability 
did not substantially or materially contribute to cause his 
death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The appellant was notified 
of the VCAA and how it applied to her claim by correspondence 
dated in September 2001.  The RO also advised her of the 
evidence necessary to substantiate her claim by various 
documents during the course of this appeal.  These documents 
adequately notified her of the evidence necessary to 
substantiate the matter on appeal and of the action to be 
taken by VA.  Although the RO's September 2001 letter 
requested the appellant respond with any new evidence in 
support of her claim within 60 days (a time restriction that 
was recently invalidated), she was also notified that she had 
one year from the date of that correspondence to submit 
evidence to protect her earliest effective date.  There is no 
indication she was prejudiced by any deficiency in the 
September 2001 correspondence.  In fact, the record shows the 
RO accepted evidence she submitted in support of her claim 
well after that date.  As she has been kept apprised of what 
she must show to prevail in her claim, what information and 
evidence she is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Paralyzed Veterans of 
American v. Secretary of Veterans Affairs, No. 02-7007, -008, 
-7009,- 7010 (Fed. Cir. Sept. 22, 2003) (PVA).

The veteran's service medical records and all identified and 
authorized post-service medical records have been requested 
or obtained.  VA medical records identified by the appellant 
in a VA Form 21-4142, apparently referring to reports 
associated with the veteran's compensation examinations in 
June and July 1998, are of record.  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  A medical examination or 
medical opinion is deemed to be necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability and indicates 
the claimed disability or symptoms may be associated with an 
event, injury, or disease during active service.  Although a 
VA medical opinion was not obtained in this case, the 
probative evidence of record does not show the veteran 
sustained an event, disease, or injury during service (other 
than tobacco use) that is related to the cause of his death.  
Therefore, the Board finds a VA medical opinion is not 
necessary for an adequate decision.  The duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection can also be granted for certain chronic 
diseases, including cardiovascular disease, if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1112(a)(1), 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has also 
held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

As to claims related to tobacco use in service, the Internal 
Revenue Service Restructuring and Reform Act of 1998 (IRS 
Reform Act) was signed into law in July 1998 as Public Law 
No. 105- 206, and, in pertinent part, prohibits service 
connection for death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during active service.  112 
Stat. 685, 865-66 (1998) (codified at 38 U.S.C.A. § 1103).  
The new law did not affect veterans and survivors then 
receiving benefits or veterans and survivors who had filed 
claims on or before June 9, 1998. 

VA law provides that when a veteran dies from a service-
connected disability, the veteran's surviving spouse is 
eligible for dependency and indemnity compensation (DIC) 
benefits.  See 38 U.S.C.A. § 1310.  A claim for DIC is 
generally treated as a new claim, regardless of the status of 
adjudications concerning service-connected-disability claims 
brought by the veteran before his death.  38 C.F.R. 
§ 20.1106.  

In Kane v. Principi, 17 Vet. App. 97 (2003), the United 
States Court of Appeals for Veterans Claims (Court) held that 
because entitlement to DIC is a new claim, regardless of the 
outcome of previous RO decisions regarding service 
connection, and because the DIC claim was filed after the 
effective date of 38 U.S.C.A. § 1103, the appellant in that 
case was precluded from receiving DIC benefits.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, as the appellant's DIC claim was received on 
July 26, 1999, the IRS Reform Act (38 U.S.C.A. § 1103) 
prohibits service connection for the cause of the veteran's 
death on the basis that it resulted from an injury or disease 
attributable to the use of tobacco during active service.  

The veteran's death certificate shows he died in April 1999 
at the age of 71.  An immediate cause of death of ventricular 
fibrillation was provided, with an underlying cause of COPD.  
VA records show that service connection has not been 
established for any disability.  Service medical records are 
negative for treatment, diagnosis, or complaints related to 
cardio-vascular or respiratory disorders.  The veteran's 
August 1946 discharge examination revealed normal 
cardiovascular and respiratory systems.  There is no evidence 
that cardiovascular disease was manifested in the initial 
post-service year.

In statements and testimony in support of claims for service 
connection the appellant, the veteran, family members, and 
acquaintances of the veteran (including fellow servicemen) 
reported the veteran's tobacco use began or was aggravated 
during active service.  VA and private medical opinions of 
record related the veteran's severe pulmonary disease to his 
tobacco use.  Private medical records indicate diagnoses of 
COPD and chronic tobacco bronchitis were first provided in 
January 1986.  

Based upon the evidence of record, the Board finds the 
veteran's primary causes of death, respiratory and 
cardiovascular disease were not incurred in or aggravated by 
active service so as to warrant service connection.  The 
veteran had not established service connection for any other 
disability during his lifetime.  And, it is neither alleged 
nor shown by the record that he had such a disability, 
incurred or aggravated in service, that was debilitating or 
had the effect of materially accelerating death.  There is no 
evidence that a service-connected disability substantially or 
materially contributed to cause his death.  The evidence 
demonstrates COPD was first manifested in 1986, approximately 
40 years after the veteran's discharge from service, and that 
the disorder has been attributed to his tobacco use (which, 
as noted above, is not an allowable basis for service 
connection in this case).  Therefore, service connection for 
the cause of the veteran's death is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.




ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



